 

 

 

 

 

 

 

 

 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION 7 DEC 2 2019
UNITED STATES OF AMERICA §
§ CLERK, U.S. DISTRICT COURT
B
Plaintiff, § ” Deputy
§
v. § Criminal Action No. 2:19-CR-00133-Z-BR
§
JOSE ALVARO ANCHONDO, III (1) §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On November 15, 2019, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Jose Alvaro Anchondo, III filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record
in the above referenced cause—including the elements of the offense, Factual Resume, Plea Agreement,
and Plea Agreement Supplement—and thereby determined that the Report and Recommendation is
correct. Therefore, the Report and Recommendation is hereby ADOPTED by the United States District
Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant Jose Alvaro Anchondo, III
was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant Jose Alvaro Anchondo,
III; and ADJUDGES Defendant Jose Alvaro Anchondo, III guilty of Count One in violation of 18 U.S.C.
§§ 922(g)(1) and 924(a)(2). Sentence will be imposed in accordance with the Court’s sentencing

scheduling order.

SO ORDERED, December 2, 2019.

Milgmar

MATTHEW J. KACSMARYK
ITED STATES DISTRICT JUDGE

 
